Citation Nr: 1021787	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for left knee 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1968.  The Veteran also had periods of active duty 
for training (ACDUTRA) while serving in the National Guard 
from February 1972 to December 1977.  

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2006, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

In January 2008, the Board issued a decision denying the 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order issued in June 2008, the Court vacated the 
January 2008 Board decision and remanded the case to the 
Board for additional action consistent with a joint motion of 
the parties.  

When the case was most recently before the Board in May 2009, 
the Board remanded the claims for further development 
consistent with directives in an October 2008 remand.  The 
case has since been returned to the Board for further action.


FINDINGS OF FACT

1.  Right knee disability is etiologically related to the 
Veteran's active service.

2.  Left knee disability is etiologically related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  Right knee disability was incurred in active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2009).

2.  Left knee disability was incurred in active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes at the outset that the Veteran is service-
connected for diabetes mellitus, type II, degenerative joint 
disease of the left ankle, peripheral neuropathy of the upper 
and lower extremities, defective hearing in the left ear, 
tinnitus and erectile dysfunction associated with diabetes.  

The Veteran contends that he injured his knees due to 
activities in service, to include during multiple parachute 
jumps.  In the alternative, he urges that he has bilateral 
knee disability due to service-connected ankle disability.  
Service treatment records are negative for evidence of a 
disorder of either knee, and there is no post-service medical 
evidence suggesting the presence of such a disorder until 
many years after the Veteran's final period of ACDUTRA in 
1977.  

A veteran is competent to report about factual matters about 
which he has firsthand knowledge, including experiencing pain 
during service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

The Veteran's discharge certificate from service in September 
1968 documents that he received a combat infantryman badge 
and a parachutist badge, a Vietnam Service Medal, a Good 
Conduct Medal, a Vietnam Campaign Medal with Device 60, a 
National Defense Service Medal and a Bronze Star with Device.  
The Board acknowledged the Veteran had performed physically 
demanding duties consistent with parachute jumps while on 
active service.

The Veteran was afforded a VA examination in January 2005.  
The VA physician who examined the Veteran and his claims 
folders opined that the Veteran's bilateral knee disability 
is unrelated to his active duty.  This physician noted a left 
ankle and fibula fracture which were incurred during a night 
parachute jump in May 1976, as reflected in service treatment 
records.  

In a December 2006 statement, orthopedist Kevin C. 
Strohmeyer, M.D., reported that the Veteran had been under 
his care for two years for bilateral knee arthritis and left 
ankle arthritis.  He observed that the Veteran had sustained 
injuries while on active military service, and subsequently 
developed bilateral knee and left ankle arthritis.  The 
doctor noted that the Veteran had undergone bilateral knee 
replacements and that he currently had physical restrictions 
based on his knee disabilities.  

The VA examiner who examined the Veteran and his claims 
folder in May 2007 has essentially stated that she is unable 
to link the Veteran's left or right knee disability to his 
military service or service-connected disability without 
resorting to speculation.

Following return of this case from the Court, the Board 
remanded the matter with instructions that the examining 
physician who authored the May 2007 examination report review 
the claims folders and provide an opinion with respect to 
each of the Veteran's knee disabilities as to whether there 
is a 50 percent or better probability that the disability is 
etiologically related to the Veteran's military service, to 
include his periods of ACDUTRA, or was caused or chronically 
worsened by the Veteran's service-connected left ankle 
disability, to include whether either disability is 
etiologically related to the several hundred parachute jumps 
made by the Veteran during his periods of active duty and 
ACDUTRA.  The examiner was asked to respond affirmatively or 
negatively to the questions posed.  It was noted that if the 
examiner believed that an opinion linking either disability 
to service or service-connected disability would be 
speculative, then she should respond in the negative.

The examining physician reviewed the claim folders and issued 
her report in January 2009.  She indicated, as she had in 
2007, that she agreed with the January 2005 VA physician's 
opinion that the current knee disabilities are unrelated to 
service.  She also noted that as there was no indication of 
knee treatment or injury in the service treatment records, it 
would be necessary to resort to mere speculation to opine 
that the etiology of the knee disabilities are related to 
service, service-connected disability, or parachute jumps in 
service.  She also opined that there was no "objective 
data" to support the claim that the left ankle condition 
aggravated either knee.  Finally, the physician concluded by 
stating that the Veteran's knee disabilities were less likely 
than not (less than 50 percent probability) related to his 
military service, to include ACDUTRA, or chronically worsened 
by service-connected left ankle disability, to include 
whether either knee disability is related to several hundred 
parachute jumps in service.  

An additional VA examination was conducted in December 2009.  
The examining physician concluded that he could not resolve 
the issue of whether the current bilateral total knee 
arthroplasty was related to service without resort to 
speculation.  He conceded that the Veteran may have injured 
his knees in service during parachute jumps, and noted that 
such jumps were a frequent cause of knee disorders.  He 
simply found no evidence to review of the Veteran's knee 
condition in service.  He did not see how Dr. Strohmeyer 
could conclude that the Veteran's knee disorder was caused by 
service given that it presented 28 years after service.  He 
explained that there was not enough clinical information in 
the claims folders to determine this matter.  

The medical evidence of record satisfactorily establishes 
that the Veteran currently has the disabilities at issue in 
this appeal, bilateral knee disability in the form of status 
post bilateral total knee arthroplasty.

The record also contains medical opinion evidence addressing 
the etiology of the Veteran's arthritis.  

On review of the aforementioned evidence, the Board has 
determined that the evidence supportive of the claims is in 
equipoise, or evenly balanced, with that against the claim.  
The Veteran's private physician has provided a clear opinion 
supporting the claims.  The VA physician opinions have been 
considered, but the VA finds them less probative as to the 
issue of etiology.  First, the Board points out that the 
Veteran has been found to be fully credible and competent as 
to parachute jumping and as to ongoing pain in the knees 
since the jumps.  Moreover, Dr. Strohmeyer's opinion is 
sufficient to place the medial issue in relative equipoise.  
Specifically, the Board notes that the December 2009 medical 
opinion reflects that the matter has been fully developed to 
a medical standpoint.  The issue of whether the current right 
and left knee disabilities are causally related to parachute 
jumps which were part of this Veteran's service is now a 
factual determination for the Board based on the totality of 
the evidence.  The Board finds the evidence is evenly 
balanced, for and against this critical issue.  

Accordingly, with the resolution of reasonable doubt in the 
Veteran's favor, service connection is in order for his 
bilateral knee disability.


ORDER

Service connection for right knee disability is granted.

Service connection for left knee disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


